MEMORANDUM**
“[W]e do not have jurisdiction to review the [IJ’s] refusal to reopen deportation proceedings sua sponte.” Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002). Thus, we also lack jurisdiction to review the BIA’s decision to affirm that same decision, as well as its refusal to reconsider whether it should have affirmed that decision.
In any event, the BIA did not abuse its discretion by denying Lykov’s motion for reconsideration. See Lara-Torres v. Ashcroft, 383 F.3d 968, 976 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). The supplemental brief Lykov filed was untimely and did not present good cause for reconsideration.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.